Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-1-2009

James Jackman v. Estate of Felix Pitterson
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3445




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"James Jackman v. Estate of Felix Pitterson" (2009). 2009 Decisions. Paper 1087.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1087


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ____________

                     No. 08-3445
                    ____________

                 JAMES JACKMAN,

                                Appellant,

                           v.

IN THE MATTER OF THE ESTATE OF FELIX PITTERSON,

                                Appellee.

                    ____________

       APPEAL FROM A JUDGMENT OF THE
    DISTRICT COURT OF THE VIRGIN ISLANDS,
                 APPELLATE DIVISION
              (D.C. Crim. No. 04-cv-00147)
        Chief Judge: Honorable Curtis V. Gomez
      District Judge: Honorable Stanley S. Brotman
    Superior Court Judge: Honorable Leon A. Kendall

                    ____________

       Submitted Under Third Circuit LAR 34.1(a)
                    April 21, 2009

Before: BARRY, HARDIMAN and COWEN, Circuit Judges.

                 (Filed: July 01, 2009)


              OPINION OF THE COURT
                   ____________
HARDIMAN, Circuit Judge.

       James Jackman appeals the District Court’s judgment affirming the decision of the

Virgin Islands Superior Court (Territorial Court). We will affirm.

                                             I.

       Because we write exclusively for the parties, we recount only the facts necessary to

our decision.

       This case arises from a probate dispute in which Jackman contests the Estate of

Felix Pitterson’s rejection of his property claim. Jackman contends that he is entitled to

an unspecified parcel of land under the equitable doctrine of past performance. The

Territorial Court (sitting in probate) first granted Jackman’s claim but reserved the issue

of the portion of the property to be awarded, pending additional briefing. The Court then

reversed itself, sua sponte, holding that, without adequate evidence as to the portion of

the property claimed by Jackman, his claim must fail.

       Jackman argues that the Territorial Court: (1) erred by sua sponte reversing itself

and denying his property claim; and (2) wrongfully ordered his eviction from the

property. On appeal, the District Court denied Jackman’s motion to stay his eviction from

Pitterson’s property after concluding that his claim was unfounded. Jackman filed this

timely appeal.




                                             2
                                            II.

       Our review of the record leads us to conclude that the District Court was correct to

affirm the Territorial Court’s denial of Jackman’s property claim, albeit for the wrong

reason. Although we agree with the District Court and the Territorial Court that

Jackman’s claim fails on the merits,1 the District Court should not have reached the merits

because Jackman failed to satisfy the evidentiary standard of 15 V.I.C. § 395.

       Section 395 provides, in pertinent part, that “[n]o claim which has been rejected by

the executor or administrator . . . shall be allowed by the court, except upon some

competent or satisfactory evidence other than the testimony of the claimant.” (emphasis

added).

       Thus, claims against an estate that are not corroborated by evidence other than a

claimant’s testimony will be denied. See, e.g., In re Estate of Erikson, Probate No. 72/14

1974 U.S. Dist. LEXIS 5911 (D.V.I. Nov. 7, 1974); In re Estate of Dennis, Probate No.

39/1973 1974 U.S. Dist. LEXIS 6234 (D.V.I. Oct. 18, 1974).

       Here, the Territorial Court initially granted Jackman’s property claim by relying

almost exclusively on Jackman’s uncorroborated testimony at trial. Indeed, besides

Jackman’s extensive testimony, the record is devoid of any evidence to establish that


       1
        Jackman’s testimony at trial conflicted with the evidence presented insofar as his
testimony concerning an alleged implied agreement between himself and Pitterson was
not supported by their written contract. Even more fundamentally, Jackman’s inability to
describe the size, location, and other essential characteristics of the land in question
doomed his claim.

                                             3
Jackman and Pitterson had an agreement as to a specific parcel of land. In light of the

clear language of 15 V.I.C. § 395, the Territorial Court should not have made factual

findings based on Jackman’s testimony alone, and we will affirm the judgment of the

District Court as to Jackman’s property claim on that basis. Finally, because, as discussed

above, Jackman did not demonstrate a likelihood of success on the merits of his claim, the

District Court did not err in denying Jackman’s motion to stay his removal from the

property.




                                             4